           Case 4:21-cv-00130-JM Document 9 Filed 04/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DAMIEN FORD,                                                                       PLAINTIFF
ADC #143035

v.                                  4:21CV00130-JM-JTK

ASA HUTCHINSON, et al.                                                         DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       IT IS SO ORDERED this 15th day of April 2021.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE
